Citation Nr: 0015031	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
claimed as a residual of exposure to mustard gas during 
service.

2.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas during 
service.

3.  Entitlement to service connection for hypertension, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1944 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for a stomach condition, lung condition, and 
hypertension, claimed as residuals of exposure to mustard gas 
during service.

This case was previously before the Board in March 1997 when 
it was remanded for additional development.  On return to the 
Board in June 1998, service connection was denied for a 
stomach disorder, lung disorder, and hypertension all claimed 
as secondary to exposure to mustard gas in service.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In August 1999, the Court issued an Order which vacated the 
June 1998 Board decision and remanded the case to the Board 
consistent with a Joint Motion for Remand.  

In February 2000, additional evidence was received at the 
Board.  Included with the evidence was a statement by the 
representative waiving initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence does not show exposure to mustard gas or 
Lewisite during service.

3.  There is no medical evidence relating a stomach disorder, 
lung disorder, or hypertension to alleged mustard gas 
exposure or to any other incident of service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in service as a result 
of exposure to mustard gas during service.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).

2.  The appellant has not presented a well grounded claim for 
service connection for a stomach disorder and hypertension as 
a residual of exposure to mustard gas during service, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Mustard Gas Claims

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Service connection for hypertension may be granted if it is 
shown to be present in service or manifest to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was a certain degree of exposure to 
specified vesicant agents during active military service and 
any of the indicated conditions developed subsequent to such 
exposure.  When there was full- body exposure to nitrogen or 
sulfur mustard gas during active service the listed 
conditions are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
the listed conditions are chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma or chronic 
obstructive pulmonary disease.  When there was full-body 
exposure to nitrogen mustard during active service the listed 
condition is acute nonlymphocytic leukemia.  Service 
connection may not be established for any of these conditions 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In general the three elements of a "well grounded" claim are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements. However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that, 
in cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, the 
burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure. . . . The regulation does not require a 
medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified in 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  In November 1991, the 
veteran received a diagnosis which indicated a possibility of 
chronic bronchitis.  Because this is one of the presumptive 
diseases listed in § 3.316, and he has testified to exposure 
to mustard gas, his claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), at least with regard to 
the claim for service connection for a lung disorder claimed 
as secondary to claimed exposure to mustard gas in service.  
Pearlman v. West, 11 Vet. App. 443 (1998).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The question of whether 
the claims for a stomach disorder, and hypertension secondary 
to claimed exposure to mustard gas in service is well 
grounded will be discussed below.

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation [38 
C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file. . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 11 
Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult. 
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The section states that 
"[p]rior to the early 1950s, information about a person's 
participation in any kind of testing by the Army was placed 
in the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information."  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.

In this case, the veteran alleges that he has a stomach 
disorder, lung disorder, and hypertension, all caused by his 
exposure to gas in a cement vault while stationed at Payne 
Field near Everett Washington in 1945 or 1946.  He described 
this exposure as follows in his December 1992 personal 
hearing:

We [were] trucked out to this place . . . 
Well they had an underground cement vault 
. . . We put on our gas masks and went 
through [and] on each side [were] 
sprinkler head type things that [shot] 
out a fog and I was in there 
approximately 30 minutes and they let me 
out and then we went back a few days 
later to the same chamber.

He added that after the testing he was instructed to bathe 
himself and change clothes, but there were no bath facilities 
in the area so they were trucked to another place, about 15 
or 20 minutes distance.  

The only service medical record in the claims file is a 
discharge examination from January 1947.  This examination is 
negative for any evidence of exposure to mustard gas or any 
physical abnormalities.  Although the veteran claimed that 
his examination was fraudulent, and that he did not in fact 
have a discharge examination, he has presented no evidence 
other than his own statements that the examination did not 
take place.  The Board therefore accepts the document as 
proof of the occurrence of the examination.

The RO has conducted extensive development in this case to 
verify the veteran's claim of exposure to mustard gas.  The 
veteran's original claim in July 1991 stated that he was 
exposed to mustard gas in 1945 or 1946 at Payne's Field in 
Everett, Washington.  In October 1991, the RO contacted both 
the U.S. Army and Joint Services Environmental Support Group 
(ESG), and the Naval Research Laboratory (NRL) for 
information regarding the veteran's potential exposure.  ESG 
initially responded in November 1991 that it was unable to 
provide general historical documentation for large periods of 
time without a specific incident, and forwarded the request 
for information to the Office of the Surgeon General (OSG).  
OSG replied in January 1992 that if the veteran received 
medical treatment for the health effects of the mustard gas, 
health records may be on file with the NPRC, and because 
"exposure to mustard gas was a training issue, not a medical 
experiment," records might also be available from the Army 
Training Branch at Headquarters, Department of the Army.  The 
RO contacted both these organizations in February 1992.  In 
March 1992, both the Army and the NPRC responded that they 
did not have any records available which would verify the 
veteran's exposure. 

In response to the RO's request for information, the Naval 
Research Laboratory (NRL) wrote in October 1992 that, 
following a search of NRL records, it had located a chemical 
warfare notebook that listed the veteran's surname.  NRL 
included a copy of the notebook, along with a glossary of 
terms used in the record.  The RO considered the veteran's 
exposure to mustard gas to be verified based on this 
information and so stated in a December 1992 rating decision.  
However, in June 1994, NRL sent another letter to the RO 
stating that the prior verification was based on a match 
between the veteran's surname, and the name and dates of 
service on record of a volunteer with the same surname.  In 
March 1994, "an important discovery occurred when several 
files of World War II chemical warfare documents were found 
in a storage area at NRL.  Upon examining these records, we 
found they included a complete list of names of NRL test 
participants that included initials."  The earlier records 
were now conclusively linked to participation of another 
veteran with the same surname, but different initials.  Thus 
the veteran's exposure to mustard gas could no longer be 
considered confirmed.

On initial review by this Board in March 1997, this case was 
remanded to comply with the current guidelines contained in 
VBA Circular 21-95-4 for the development of mustard gas 
claims.  In April 1997, the RO contacted the VA Central 
Office Rating Procedures Staff to check to see if the 
veteran's name was on any of the lists of service department 
personnel who were subjected to chemical weapons testing as 
noted in M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 c.  
The veteran's name was not on any of the lists. 

The RO contacted CBDCOM in Aberdeen, Maryland, in April 1997 
seeking any information regarding the veteran's participation 
in any chemical testing or chemical testing at Payne's Field 
in Everett Washington in 1944 or 1945.  In May 1997, CBDCOM 
responded that it was unable to provide any information 
related to the request because the information contained in 
the inquiry was not sufficient to conduct a valid search.  
Included was a list of information required to conduct a 
search.  This was forwarded to the veteran, who sent the 
requested information in a June 1997 response which was then 
sent back to CBDCOM.  CBDCOM wrote that it had no records 
which list the veteran by name, adding the following:

Using the statement of events enclosed, 
it appears that [the veteran] is 
describing standard training events.  
Payne Field was not a site where chemical 
testing was performed.  During basic and 
advanced training, and at other times in 
a soldier's military service gas chamber 
training was conducted.  The gas chamber 
did not use mustard agent, tear gas or 
chlorine were used.  

CBDCOM reiterated that Payne Field did not conduct human 
experimentation.

The Board notes that although the RO has fully developed the 
veteran's claimed exposure to mustard gas, there is no 
verification of exposure contained in any of the available 
resources.  The veteran's allegations of exposure are not 
substantiated by any other evidence.  His separation 
examination from January 1947 does not reveal any evidence of 
exposure.  The list held by VA which indicate subjects of 
mustard gas testing does not reveal the veteran's name.  
Moreover, the evidence received from the Army Chemical and 
Biological Defense Command indicates that it is unable to 
verify mustard gas testing involving the veteran.  Based on a 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active military service.  Without exposure to mustard gas in 
service, the veteran does not meet the requirements of 
38 C.F.R. § 3.316.  As such, service connection on a 
presumptive basis for a lung disorder is not warranted.

Service Connection on a Direct Basis

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
order to prevail on a direct basis the veteran would have to 
provide competent medical evidence which relates his current 
disorders to either his period of active service or to 
mustard gas exposure during his period of active service.

In November 1991, the veteran was afforded a VA compensation 
and pension examination with emphasis on the long term effect 
of mustard gas exposure.  The veteran related his account of 
exposure to mustard gas in 1945, indicating no immediate 
respiratory difficulties, however stating that within six 
months of exposure, he was experiencing coughing, wheezing 
and shortness of breath.  He denied any history of bronchitis 
or COPD.  He stated that he had been initially diagnosed with 
bronchitis in 1945 and had been on medication since that 
time.  With regard to his stomach condition, he stated that 
"[f]or many years he has suffered from occasional abdominal 
cramping pain . . . associated with loose stool.  Following a 
physical examination, the examiner noted the following 
impressions:

1)  Chronic cough with episodes of 
wheezing and infrequent scant amount of 
hemoptysis.  Differential diagnosis 
includes a possibility of chronic 
bronchitis versus bronchiectasis versus 
intrinsic lung lesion versus 
hypersensitivity pneumonitis.  The 
symptoms started reportedly after 
exposure to mustard gas.

2)  Uncontrolled systemic hypertension 
with history of right hemispheric 
intercerebral hemorrhage and residual 
left hemiplegia.  This is unlikely to be 
related to mustard gas exposure.

3)  Abdominal pain with episodes of loose 
stool most consistent with spastic colon.  
At this point this is unlikely to be 
related to mustard gas exposure and not a 
significant problem for him currently.

Several letters submitted from the veteran's private 
physician show that he is being treated for the residuals of 
a disabling stroke in January 1986 which left him with a 
dense paralysis of his left extremities.  He is also being 
treated for diabetes and hypertension.  In 1996, private 
medical records also show treatment for several skin 
disorders.

The Board has thoroughly reviewed the claims file, but finds 
no competent medical evidence linking any of the veteran's 
claimed disorders to either exposure to mustard gas or to the 
veteran's active service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  In this regard, the Board notes that January 1947 
separation examination noted "normal" lungs and "no 
significant abnormalities" on X-ray examination of the 
chest.  Nor were any other abnormalities noted with regard to 
the veteran's blood pressure or stomach.  The Board also 
notes that the veteran has been previously denied service 
connection for hypertension on a direct basis in an October 
1977 Board decision which found that hypertension was not 
manifested during service or in the first post service year.

The veteran's contention that his disorders are related to 
exposure to mustard gas is not competent evidence to 
establish the etiology of these disorders.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any current disability is the 
result of exposure to mustard gas over five decades ago, 
rather than the result of intercurrent causes, such as his 
January 1986 stroke or diabetes.  See Espiritu, 2 Vet. App. 
at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board therefore finds that the veteran's claims for service 
connection on a direct basis for a stomach disorder, lung 
disorder and hypertension are not well grounded on a direct 
basis because he has failed to provide medical evidence of a 
link or nexus between any of his current disorders and his 
exposure to mustard gas or any other incident of his active 
service.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Service connection for a lung disorder, claimed as a residual 
of mustard gas exposure during active service, is denied.

Because they are not well-grounded, the veteran's claims for 
service connection for a stomach disorder and hypertension, 
both claimed as a residual of mustard gas exposure during 
active service, are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

